Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-5, 7, 9-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Horiguchi et al. (US 2018/0178589) in view of Nakamura et al. (US 2015/0020937).
Regarding claims 1, 9, Horiguchi discloses that, as illustrated in Fig. 1, a pneumatic tire comprising:
in a tread portion,
a plurality of main grooves extending in a tire circumferential direction (Fig. 1, items 11, 12, 13 and 14);
a plurality of ribs (Fig. 1, items 21, 22, 23, 24 and 25) by the plurality of main grooves; 
at least one rib (e.g. item 25 in Fig. 1) of the plurality of ribs comprising a plurality of sipes extending in a tire lateral direction (Fig. 1, item 7 (including items 55 and 56)); 
the plurality of sipes comprising a sipe (short) (Fig. 1, item 56) with no chamfer portion provided on an edge, and a non-chamfered sipe (through one rib (e.g. the rib 25); related to claim 9) (Fig. 1, item 55) with no chamfer portion provided on an edge;
the short sipe comprising one end portion terminating in the at least one rib, and another end portion communicating with one of the plurality of main grooves located on either side of the at least one rib (as shown);
a plurality of the short sipes communicating with one of the plurality of main grooves located on either side of the at least one rib being alternatively disposed in the tire circumferential direction (as shown in Fig. 1); and 
the non-chamfered sipe being disposed close to the chamfered sipe on at least one side in the tire circumferential direction (as shown in Fig. 1).
However, Horiguchi does not disclose that the alternatively disposed short sipes have a chamfer portion provided on at least one edge. In the same field of endeavor, tire, Nakamura discloses that, as illustrated in Fig. 2, because the chamfer portions 38A and 38B are formed along the sipes 38S, chunking at the front and rear of the sipes 38S in the tire circumference direction, such as rubber being fragmented or detached and the like, may be suppressed ([0062], lines 1-5 from bottom). It would have been obvious to simply substitute the Nakamura spies for those of Horiguchi since both are recognized sipe configurations used for the same purpose.     
 Regarding claim 2, Horiguchi in the combination discloses that, as illustrated in Fig. 1, in the pneumatic tire a distance L1 between the non-chamfered sipe (Fig. 1, item 55) closest to the chamfered sipe (Fig. 1, item 56) and the chamfered sipe in the tire circumferential direction is determined by the patterns of the plurality of the sipes (including non-chamfered sipes and chamfered (short) sipes) in each rib (such as the rib 25). Thus, the distance L1 between the non-chamfered sipe closest to the chamfered sipe and the chamfered sipe in the tire circumferential direction is a result effective variable. However, Horiguchi does not disclose that the distance is from 2 mm to 15 mm. 
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the distance L1 between the non-chamfered sipe closest to the chamfered sipe and the chamfered sipe in the tire circumferential direction is from 2 mm to 15 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve on-ice performance and dry steering stability of the tire.
	Regarding claim 3 and 11, Horiguchi in the combination discloses that, as illustrated in Fig. 3, it is preferred that depths (d13) of the deep bottom portions 57 of the hook-shaped center sipes 55 (non-chamfered sipes) are in a range of from 0.65 to 0.75 times a depth (d1) of the first center main groove 13, for example ([0046], lines 1-4). It is preferred that depths of the deep bottom portions and the shallow bottom portions of the terminating center sipes 56 (chamfered (short) sipes) are set in the same ranges as the depths (d13) of the deep bottom portions 57 and depths (d14) of the shallow bottom portions 58 of the side oblique portions (55a) ([0048], lines 5-9). Thus, a depth (Cd) of the chamfered sipe (the sipe 56) and a depth (Nd) of the non-chamfered sipe (the sipe 55) have a relationship of Nd/Cd being a result effective variable. However, Horiguchi does not explicitly disclose that the depth Cd of the chamfered sipe and the depth of the non-chamfered sipe satisfy a relationship 1<Nd<Cd<=1.5.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. that the depth Cd of the chamfered sipe and the depth of the non-chamfered sipe satisfy a relationship 1<Nd<Cd<=1.5) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve on-ice performance and dry steering stability of the tire.
Regarding claim 4 and 12, Horiguchi in the combination discloses that, as illustrated in Fig. 8, it is preferred that angles θ3 of the inner and the outer oblique portions (28a) and (28b) with respect to the tire axial direction is in a range of from 20 to 30 degrees, for example ([0100], lines 1-3). It is preferred that angles θ5 of the terminating sipes 32A and 32B with respect to the tire axial direction are in a range of from 20 to 30 degrees, for example ([0110], lines 1-3). Thus, Horiguchi discloses that an inclination angle θC of the chamfered sipe (Fig. 8, items 32A and 32B) with respect to the tire circumferential direction and an inclination angle θN of the non-chamfered sipe (Fig. 8, items 28a and 28b) with respect to the tire circumferential direction have a relationship being a result effective variable. However, Horiguchi does not explicitly disclose that the inclination angle θC of the chamfered sipe (Fig. 8, items 32A and 32B) with respect to the tire circumferential direction and the inclination angle θN of the non-chamfered sipe (Fig. 8, items 28a and 28b) with respect to the tire circumferential direction satisfy the relationship   θC -30˚ <= θN <= θC +30˚.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the inclination angle θC of the chamfered sipe with respect to the tire circumferential direction and the inclination angle θN of the non-chamfered sipe with respect to the tire circumferential direction satisfy the relationship   θC -30˚ <= θN <= θC +30˚) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve on-ice performance and dry steering stability of the tire.
Regarding claim 5 and 13, Horiguchi in the combination discloses that, as illustrated in Fig. 2, in the pneumatic tire the non-chamfered sipe (Fig. 2, item 55) is disposed on each side of the chamfered sipe (Fig. 2, item 56) in the tire circumferential direction.
Regarding claim 7, Horiguchi in the combination discloses that, as illustrated in Fig. 2, the sipes 55 and 56 have a width. Nakamura in the combination discloses the sipes have a chamfered feature. Thus, the combination discloses that, an opening of the chamfered sipe in a ground contact surface has a width CW being a result effective variable. However, the combination of Horiguchi and Nakamura does not explicitly discloses that the opening of the chamfered sipe in a ground contact surface has a width CW of from 1.6 mm to 4.8 mm.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the opening of the chamfered sipe in a ground contact surface has a width CW of from 1.6 mm to 4.8 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve on-ice performance and dry steering stability of the tire.
Regarding claim 10, Horiguchi in the combination discloses that, as illustrated in Fig. 2 and 12, in the method a curvature radius TR of an arc forming a tread profile and a curvature radius RR of an outer contour line of the at least one rib comprising the chamfered sipe satisfy a relationship TR>RR.
 Claims 6 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horiguchi et al. and Nakamura et al. as applied to claim 1 above, further in view of Sumi (US 2009/0218020).
Regarding claims 6 and 14, the combination of Horiguchi et al. and Nakamura et al. discloses the non-chamfered sipe. However, the combination does not explicitly disclose that the non-chamfered sipe increases in width gradually from a bottom portion toward an opening. In the same field of endeavor, tread sipe, Sumi discloses that, as illustrated in Figs. 1-2, the sipe 30 increases in width gradually (due to the angle α) from a bottom portion toward an opening. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Sumi to provide that the non-chamfered sipe increases in width gradually from a bottom portion toward an opening. Doing so would be possible to limit the reduction in rigidity, as recognized by Sumi ([0005] and [0006]).
Regarding claim 15, Horiguchi in the combination discloses that, as illustrated in Fig. 2, the sipes 55 and 56 have a width. Nakamura in the combination discloses the sipes have a chamfered feature. Thus, the combination discloses that, an opening of the chamfered sipe in a ground contact surface has a width CW being a result effective variable. However, the combination of Horiguchi and Nakamura does not explicitly discloses that the opening of the chamfered sipe in a ground contact surface has a width CW of from 1.6 mm to 4.8 mm.
As explained in MPEP § 2144.05 (II: Routine Optimization), one of ordinary skilled in the art would have arrived at the claimed range/limitations (i.e. the opening of the chamfered sipe in a ground contact surface has a width CW of from 1.6 mm to 4.8 mm) as a result of routine optimization of the result effective variable of the tread deformation in an effort to improve on-ice performance and dry steering stability of the tire.
Claims 8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Horiguchi et al. and Nakamura et al. as applied to claim 1 above, further in view of Wakasugi (US 2018/0072105).
Regarding claims 8 and 16, the combination of Horiguchi et al. and Nakamura et al. discloses the chamfered sipe. However, the combination does not disclose that the chamfer portion has a rectangular cross-sectional shape in a cross-sectional view orthogonal to an extension direction of the chamfered sipe. In the same field of endeavor, pneumatic tire, Wakasugi discloses that, as illustrated in Fig. 5, it is preferable that the first inboard middle sipe 31 comprises a radially outer wide part 35 opened at the tread portion 2, and radially inner narrow part 36 having a width less than the width w11 of the wide part 35 at the opening ([0083]). Thus, Wakasugi discloses that, the chamfer portion has a rectangular cross-sectional shape in a cross-sectional view orthogonal to an extension direction of the chamfered sipe. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination to incorporate the teachings of Wakasugi to provide that the chamfer portion has a rectangular cross-sectional shape in a cross-sectional view orthogonal to an extension direction of the chamfered sipe. Doing so would be possible to increase grip performance during either accelerating or decelerating, as recognized by Wakasugi ([0084]).
Regarding claim 17, Horiguchi discloses that, as illustrate din Fig. 1, in the pneumatic tire the non-chamfered sipe (Fig. 1, item 55) extends through the at least one rib (for example, the rib 25) in the tire lateral direction.  
Regarding claim 18, Horiguchi in the combination discloses that, as illustrated in Fig. 2 and 12, in the method a curvature radius TR of an arc forming a tread profile and a curvature radius RR of an outer contour line of the at least one rib comprising the chamfered sipe satisfy a relationship TR>RR.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIBIN LIANG whose telephone number is (571)272-8811.  The examiner can normally be reached on M-F 8:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison L Hindenlang can be reached on 571 270 7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHIBIN LIANG/Examiner, Art Unit 1741

/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742